 



EXHIBIT 10.3
AMENDMENT AND AFFIRMATION OF DEFICIENCY GUARANTY
(Safeguard Delaware / Safeguard Scientifics (Delaware))
     This AMENDMENT AND AFFIRMATION OF DEFICIENCY GUARANTY is made as of
February 28, 2008 by and among SAFEGUARD DELAWARE, INC. (“SDI”), SAFEGUARD
SCIENTIFICS (DELAWARE), INC. (“SSI”; collectively with SDI, “Guarantors”, each,
a “Guarantor”) and COMERICA BANK (“Bank”).
RECITALS
     Bank and LAUREATE PHARMA, INC. (“Borrower”) are parties to that certain
Loan and Security Agreement dated as of December 1, 2004, as amended, including
without limitation by that certain First Amendment to Loan and Security
Agreement dated as of January 31, 2005, that certain Second Amendment to Loan
and Security Agreement dated as of May 6, 2005, that certain Third Amendment to
Loan and Security Agreement dated as of June 20, 2005, that certain letter
agreement dated as of January 28, 2006, that certain Fourth Amendment to Loan
and Security Agreement dated as of February 28, 2006, that certain Fifth
Amendment to Loan and Security Agreement dated as of August 2, 2006, and that
certain Sixth Amendment to Loan and Security Agreement dated as of February 28,
2007 (collectively, the “Original Agreement”).
     Guarantors executed for the benefit of Bank a Deficiency Guaranty dated as
of February 28, 2007 (the “Guaranty”), guarantying certain amounts owing by
Borrowers to Bank. Bank and Borrower propose to enter into an Amended and
Restated Loan and Security Agreement of even date herewith (the “Guaranteed Loan
Agreement”) which amends the Original Agreement by, among other things,
extending the maturity date. Bank has agreed to enter into the Guaranteed Loan
Agreement provided, among other things, that each Guarantor consents to the
entry by Borrowers into the Guaranteed Loan Agreement and related documents and
agree that the Guaranty will remain effective. In addition, the parties desire
to amend the Guaranty in accordance with the terms of this Amendment and
Affirmation.
AGREEMENT
     NOW, THEREFORE, Guarantors agree as follows:
     1. The reference to $6,000,000 in the first paragraph of the Guaranty is
amended to read $9,000,000.
     2. Each Guarantor consents to the execution, delivery and performance by
Borrower of the Guaranteed Loan Agreement and the documents and instruments
executed in connection therewith.
     3. The Guaranty, as amended, is and shall remain in full force and effect
with respect to all of Borrowers’ Obligations as defined in the Guaranteed Loan
Agreement. Each Guarantor confirms that, as of the date hereof, it has no
defenses against its obligations under the Guaranty.
     4. Each Guarantor represents and warrants that the representations and
warranties contained in the Guaranty are true and correct as of the date of this
Amendment and Affirmation except (i) to the extent such representations and
warranties expressly relate to an earlier date, which representations and
warranties are true and correct as of such date; and (ii) for those changes to
the representations and warranties resulting from events, occurrences or
circumstances permitted under the applicable Loan Documents. Unless otherwise
defined, all capitalized terms in this Amendment and Affirmation shall be as
defined in the Guaranty.
     5. The Guaranty, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment and Affirmation shall not operate as
a waiver of, or as an amendment of, any right, power, or remedy of Bank under
the Guaranty, as in effect prior to the date hereof. Each Guarantor ratifies and
reaffirms the continuing effectiveness of all instruments, documents and
agreements entered into in connection with the Guaranty

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Guarantors have executed this Amendment
and Affirmation of Guaranty as of the first date above written.

                  SAFEGUARD DELAWARE, INC.    
 
           
 
  By:   /s/ Steven J. Grenfell    
 
           
 
           
 
  Title:   Vice President    
 
           
 
                SAFEGUARD SCIENTIFICS (DELAWARE), INC.    
 
           
 
  By:   /s/ Steven J. Grenfell    
 
           
 
           
 
  Title:   Vice President    
 
           
 
                COMERICA BANK    
 
           
 
  By:   /s/ Peter Bendoris    
 
           
 
           
 
  Title:   Vice President    
 
           

 